Citation Nr: 1042183	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to the Veteran's service-
connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, 
to include as secondary to the Veteran's service-connected 
diabetes mellitus and/or as due to presumed exposure to herbicide 
in the Republic of Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1967 to January 1969 with verified service in the 
Republic of Vietnam from September 1968 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in July 2008 and April 
2009 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a videoconference hearing from Jackson, Mississippi in August 
2010 to present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

A review of the record reveals that additional notification and 
evidentiary development is required before the issues of 
entitlement to service connection for peripheral vascular disease 
and peripheral neuropathy are ready for Board adjudication.  See 
38 C.F.R. § 19.9 (2010).  Although the Board sincerely regrets 
the delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.

As a preliminary matter, the Board acknowledges that recent 
changes in law binding upon VA creates a presumption of service 
connection for ischemic heart disease, including coronary artery 
disease, as found to be potentially due to herbicide exposure.  
However, it is important to note that none of the disabilities 
presently on appeal are found to constitute ischemic heart 
disease as defined for the purposes of entitlement to VA 
benefits.  Ischemic heart disease has explicitly been found not 
to include hypertension or peripheral manifestations of 
arteriosclerosis such as the presently claimed peripheral 
vascular disease.  38 C.F.R. § 3.309(3), Note (3) (effective 
August 31, 2010).  Nonetheless, adjudication will proceed with 
regard to the issues presently on appeal, considering all other 
relevant theories of entitlement. 

During hearing testimony before the undersigned in August 2010, 
the Veteran identified additional VA medical evidence to be 
obtained and associated with the claims file prior to 
adjudication.  Records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, a remand is necessary to obtain and associate with the 
claims file any outstanding VA treatment records for this 
Veteran.

The Board also finds that a VA examination should be afforded the 
Veteran with regard to the claimed peripheral neuropathy.  VA is 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with the 
in-service event, injury or disease.  38 U.S.C.A. § 5103A (d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

Here, the current medical evidence establishes that the Veteran 
receives treatment for "unspecified idiopathic peripheral 
neuropathy."  VA treatment record, June 2009.  The Veteran also 
asserts that his peripheral neuropathy has increased in severity 
due to his service-connected diabetes mellitus.  The question 
therefore remains whether the evidence indicates that there may 
be an association between the Veteran's now diagnosed peripheral 
neuropathy and the previously service-connected diabetes.  A 
specialized medical opinion is required.  

In addition, although a VA examination has previously been 
afforded the Veteran with regard to his claimed peripheral 
vascular disease, the Board finds that the March 2009 medical 
opinion of record is inadequate for the purposes of a service 
connection determination.  The examiner in question stated that 
diabetes is "less likely as not the direct and proximal cause of 
this veteran's arteriosclerotic peripheral vascular disease" as 
other significant risk factors are more likely to be the cause of 
this disease in this Veteran's case.  The examiner also bases his 
opinion on the finding that arterial plaque was present  prior to 
the diagnosis of diabetes.  However, direct and proximal cause 
are legal concepts rather than purely medical findings, and have 
little meaning in the medical context of the opinion rendered.  
Instead, the appropriate analysis for medical personnel in the VA 
examination setting is whether the Veteran's identified 
peripheral vascular disease has increased in severity as a result 
of the Veteran's service-connected diabetes mellitus, rather than 
any increase in severity due to the natural progress of the 
peripheral vascular disease itself.  38 C.F.R. § 3.310(b).  An 
additional opinion is requested in this matter.  

Finally, adequate notice under 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2010), 38 C.F.R. § 3.159 (2010), and relevant case law has 
not been provided to this Veteran, particularly as it pertains to 
the claim of service connection for peripheral neuropathy.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Notice 
letter to Veteran, June 2008.  Corrective notice is required.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information 
and evidence necessary to substantiate his  
pending claims of service connection, to 
include the process by which a disability 
granted service connection will be 
evaluated and how the effective date of 
such a grant would be assigned, as well as 
the information and evidence needed to 
substantiate a claim of service connection 
as due to or aggravated by service-
connected disease or injury.

2.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from September 2009 
forward, as well as records of VA 
treatment provided in or around 2007-2008 
at the VA Medical Center in Houston, 
Texas, as reported by the Veteran in the 
August 2010 hearing.  

3.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his currently diagnosed 
peripheral neuropathy and peripheral 
vascular disease.  The Veteran's claims 
file and a copy of this remand should be 
made available to the examiner for review.  
All necessary studies and tests must be 
conducted. 

The examiner is then requested to:
(a)  Identify all currently diagnosed 
peripheral vascular and/or peripheral 
neuropathy disabilities with as much 
specificity as practical;
(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a); 
(c)  Opine whether any current disability 
identified above  was at least as likely 
as not (probability of 50 percent or 
greater) incurred in or aggravated by the 
Veteran's active military service;
(d)  Opine whether it is at least as 
likely as not (probability of 50 percent 
or greater) that any diagnosed peripheral 
vascular disease or peripheral neuropathy 
has permanently increased in severity, 
beyond the course of its natural 
progression, as a result of the Veteran's 
service-connected diabetes.  In this 
regard, the examiner should consider and 
discuss as appropriate the Veteran's 
statements that his claimed symptoms have 
gotten worse since diabetes was diagnosed, 
and that his leg problems have persisted 
even in the absence of back pain.  See 
Board hearing transcript, August 2010.  

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are 
unable to reach an opinion because there 
are insufficient facts or data within the 
claims file to facilitate a more 
conclusive opinion, please identify the 
relevant testing, specialist's opinion, or 
other information required in order to 
resolve the need for speculation. 

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

6.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


